


EXHIBIT 10.4
 
DEFERRED CASH AWARD AGREEMENT
 
 
DST SYSTEMS, INC. 2005 EQUITY INCENTIVE PLAN
 
(Domestic)
 

 


THIS AGREEMENT is by and between DST SYSTEMS, INC. (“Company”) and participant
(“Employee”) in the DST annual incentive award program (“Program”) under the DST
Systems, Inc. 2005 Equity Incentive Plan (“Plan”), each as amended and
interpreted from time to time.


The parties agree as follows:


1.    Award.


a.    Award Grants. The Compensation Committee of Company’s Board of Directors
(the “Committee”) may from time to time authorize a Deferred Cash award under
the Program. Each date Deferred Cash is granted to Employee shall be a “Grant
Date.” Employee will be notified of each Deferred Cash grant via Company e-mail.
In order to receive payment of the grant, Employee must timely confirm
acceptance of the terms and conditions of this Agreement pursuant to the
instructions in each e-mail notification of each grant.


b.    Deferred Cash. Employee is receiving information in an online or other
communication for each Grant Date (“Personalized Information”) as to the
principal amount of the award and the “Vesting Date” (as defined in Paragraph
3(a) hereof). Each award amount (as provided in the Personalized Information) is
to be reflected in a notational account to be adjusted for gains and losses
pursuant to the terms of this Agreement, and, as adjusted, shall be referred to
as the “Deferred Cash.” The Deferred Cash and the other rights set forth in this
Agreement shall be the “Award.”


c.    Administration. The Award is administered by the Committee or by a Company
officer to whom the Committee delegates authority as allowed by the Plan.
Pursuant to such authority, Company’s Chief Financial Officer (“CFO”) has
adopted Administrative Procedures for Annual Incentive Awards (“Procedures”),
and, as amended from time to time, such Procedures shall apply to each Award.
The Committee or its delegate may take any action the Committee or delegate
deems necessary or appropriate to administer this Agreement and the Award in
accordance and consistent with Internal Revenue Code (“Code”) Section 409A and
regulations and guidance issued thereunder.


2.    Restrictions. During the “Initial Deferral Period” (described in Paragraph
3(a) hereof) for an Award and through any “Extended Deferral Date” (as defined
in Paragraph 3(h) hereof) for an Award, the Award shall not be transferable (by
sale, assignment, disposition, gift, exchange, pledge, hypothecation, or
otherwise) other than as provided in Paragraph 3(f) upon Employee’s death. Any
attempted disposition of the Award, and the levy of any execution, attachment or
similar process upon the Award prior to payment of Deferred Cash, shall be null
and void and without effect.


3.    Deferral, Payment and Forfeiture.


a.Deferral Period. The “Initial Deferral Period” shall be from the Grant Date to
the earlier of the Vesting Date set forth in the Personalized Information (the
December 1 that is two years and eleven months from the end of the performance
year for which the Award was made) or the date (i) of Employee’s death, (ii) of
Employee’s “Disability” (as that term is defined in Code Section 409A(a)(2)(C)),
(iii) of Employee’s separation from service with Company as determined under
Code Section 409A(a)(2)(A)(i) (“409A Separation”) that is at age 59 ½ or older
with no less than 3 years of service, or is at age 55 or older with no less than
20 years of service, whether in a voluntary termination of employment or in a
termination without “Cause” (as defined in Paragraph 3(h) hereof)
(“Retirement”), (iv) Employee's termination without Cause in connection with a
“Reduction in Force” or "Business Unit Divestiture" (as defined in Paragraph
3(h) hereof); or (v) either of the two termination of employment circumstances
set forth in Paragraph 3(d) hereof occurs subsequent to a “Change in Control”
(as defined in Paragraph 6 hereof). Each of the events set forth in clauses (i)
through (v) above is an “Early Vesting Event”.

1

--------------------------------------------------------------------------------






b.Payment. Subject to the forfeiture provisions in this Paragraph 3, payment of
Deferred Cash shall be made on or subsequent to the last day of the “Deferral
Period” within the time period provided in the Procedures. The Procedures govern
the timing of adjustments to the notational account for payout purposes. The
“Deferral Period” is the Initial Deferral Period unless Employee has timely
elected an “Extended Deferral Date” (as defined in Paragraph 3(h)), in which
case the Deferral Period is from the Grant Date to the Extended Deferral Date.
Notwithstanding the foregoing, if, under Company’s Specified Employee
Identification Procedures, Employee is determined to be a “specified employee”
as defined in Code Section 409A and payment is on account of a 409A Separation,
payment shall be delayed as required under Code Section 409A(a)(2)(B)(i) and
made following the six month anniversary of the Employee's 409A Separation
(which will be the last day of the Deferral Period) as provided in the
Procedures.


c.Forfeiture. Subject to certain exceptions which are set forth in Paragraph
3(d), the Deferred Cash and rights to the Award shall be immediately forfeited
to Company without payment by Company of any consideration to Employee if,
during the Initial Deferral Period, Employee, for any other reason other than an
Early Vesting Event, is not continuously employed (as described in Paragraph
3(g) hereof). Notwithstanding any other provision of this Agreement, termination
for Cause or violation of Paragraph 5 hereof will cause forfeiture of the
Deferred Cash and rights to the Award, and Employee acknowledges and agrees that
such forfeiture can occur prior or subsequent to any Deferral Period and to
payment of the Deferred Cash.


d.Exceptions to Forfeiture: Change in Control. Notwithstanding the forfeiture
provisions of Paragraph 3(c), this Paragraph 3(d) shall apply in the event of a
Change in Control. The occurrence of a Change in Control during the Initial
Deferral Period shall not cause vesting or forfeiture of the Award. Employee’s
“Termination Without Cause” or “Resignation for Good Reason” (each as defined in
Paragraph 3(h) hereof), subsequent to the Change in Control and prior to the
Vesting Date, shall not cause forfeiture of the Award and shall be deemed an
Early Vesting Event causing the Award to vest and trigger payment under
Paragraph 3(b).


e.    Deferred Cash Adjustment. The notational account balance reflecting the
amount of Deferred Cash shall be adjusted from time to time, as provided in the
Procedures, to account for increases or decreases in the value of hypothetical
investment of the Deferred Cash elected by Employee under the Procedures.


f.    Payments to Third Party. Upon the death of Employee, followed by a valid
written request for payment, the Deferred Cash shall be paid under the
Procedures to Employee’s beneficiary named in a written beneficiary designation
filed with the Company’s Corporate Secretary or, if there is no such designated
beneficiary, to Employee’s executor or administrator or other personal
representative acceptable to the Corporate Secretary. Any request to pay any
person or persons other than Employee shall be accompanied by such documentation
as Company may reasonably require, including without limitation, evidence
satisfactory to Company of the authority of such person or persons to receive
the payment.


g.    Continuity of Employment. For purposes of this Agreement, employment
includes employment by:


i.    Company (or, for purposes of Paragraph 3(h)(i) the “Acquiring Entity”);


ii.    any corporation in an unbroken chain of corporations beginning with
Company (or Acquiring Entity if applicable) or in an unbroken chain of
corporations ending with Company (or Acquiring Entity if applicable) if, on the
Grant Date (or in the case of an Acquiring Entity on the date of the Business
Unit Divestiture), each corporation other than the last corporation in the
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain or any entity in which Company (or Acquiring Entity if applicable)
has a direct or indirect equity interest of at least fifty percent (50%)
(“Subsidiary”);


iii.    any individual or entity that directly or through one or more
intermediaries controls or is controlled by or under common control with Company
(or Acquiring Entity if applicable) (“Affiliate”); or


iv.    any entity in which Company directly or indirectly owns stock possessing
such minimum percentage (must be at least twenty percent (20%)) of the total
combined voting power of all classes of stock or owns such minimum percentage
(must be at least twenty percent (20%)) of the capital interests or profit
interests as the Committee from time to time determines for purposes of this
Paragraph 3(g) (also an “Affiliate”).


Employee is not deemed to have terminated employment by, and the Award shall not
be forfeited solely as a result of, any change in Employee’s duties or position
or Employee’s temporary leave of absence approved by Company (or Acquiring
Entity if applicable). To be continuously employed for purposes of this
Agreement, Employee must be regularly and continuously

2

--------------------------------------------------------------------------------




employed by Company (or Acquiring Entity if applicable) for more than twenty
(20) hours per week and more than five (5) months per year.


h.     Paragraph 3 Definitions. For purposes of Paragraph 3, the following terms
have the meanings set forth below:


i.    A “Business Unit Divestiture” is the consummation during the Initial
Deferral Period of a merger, reorganization, consolidation, or sale of assets,
or stock or other transaction that the Committee determines is a business unit
divestiture event, that involves a Subsidiary (as defined in Paragraph 3(g)),
joint venture, division or other business unit and results in a group of
employees of such business unit, such group including Employee being employed by
the acquiring company (“Acquiring Entity”) and, under Paragraph 3(g) hereof, no
longer being employed by Company.


ii.    The “Extended Deferral Date” is (a) if applicable, each date subsequent
to Retirement that Employee shall receive the payment of Deferred Cash in an
installment under a timely Retirement installment election made pursuant to the
Procedures; or (b) if Retirement installments are inapplicable, the earlier of
(i) the extended deferral date timely elected and fixed by Employee pursuant to
the Procedures; or (ii) the date of death, Disability, or a 409A Separation.
Employee acknowledges and agrees that the Deferral Period may terminate, and
deferred amounts may be paid, in the event of a 409A Separation even if Employee
remains employed by Company under Paragraph 3(g). For instance, the Deferral
Period may end, any right to installments subsequent to Retirement may
terminate, and payment may be made under Paragraph 3(b) in the event of a
Business Unit Divestiture, Reduction in Force, or Employee’s transfer to an
entity less than fifty percent (50%) owned by Company.


iii.    A “Reduction in Force” means a 409A Separation with Company during the
Initial Deferral Period in which the Company terminates the employment of at
least ten (10) employees within a business unit in connection with a single plan
of reduction to occur within a rolling 90-day period or longer period
incorporated into a specific plan of reduction.


iv.    A “Resignation for Good Reason” means Employee's resignation for good
reason (as defined below) subsequent to the date of a Change in Control during
the three-year period following such date if: (x) Employee provides written
notice to the Company Secretary within ninety (90) days after the initial
occurrence of a good reason event describing in detail the event and stating
that Employee's employment will terminate upon a specified date in such notice
(“Good Reason Termination Date”), which date is not earlier than thirty (30)
days after the date such notice is provided to Company (“Notice Delivery Date”)
and not later than ninety (90) days after the Notice Delivery Date, and (y)
Company does not remedy the event prior to the Good Reason Termination Date. For
purposes of this Agreement, Employee shall have “good reason” if there occurs
without Employee's consent:


(A)    a material reduction in the character of the duties assigned to Employee
or in Employee’s level of work responsibility or conditions;


(B)    a material reduction in Employee’s base salary as in effect immediately
prior to the Change in Control or as the same may have been increased
thereafter;


(C)    the material relocation of Employee's principal office to a location at
least thirty-five (35) miles outside of the metropolitan area where such office
was located at the time of the Change in Control, except for required travel on
Company business to an extent substantially consistent with Employee’s
obligations immediately prior to the Change in Control; or


(D)    any material breach by Company of an employment agreement between Company
or its successor and Employee, provided, however, that Employee shall not have
“good reason” under this subparagraph (iv) on account of any alleged breach of
an employment agreement based on a material reduction in employee benefits as a
result of a Change in Control that is immaterial or where benefits to Employee
from participation in such employee benefit plans are not reduced by more than
ten percent (10%) in the aggregate.


v.    Termination Without Cause and for Cause. A “Termination Without Cause”
means a termination of Employee’s employment under Paragraph 3(g) that is not
for Cause. Termination of employment for “Cause” includes termination for any
act of dishonesty, willful misconduct, gross negligence, intentional or
conscious abandonment or neglect of duty, criminal activity, fraud or
embezzlement, any unauthorized disclosure or use of material confidential
information or trade secrets, or violation of any non-compete or non-disclosure
agreement to which Employee is subject.



3

--------------------------------------------------------------------------------




1.Taxes.


a.    General. Employee understands and agrees that Company may withhold from
payroll or other amounts Company owes or will owe Employee any applicable
withholding, payroll and other required tax amounts due on the Vesting Date, the
date of payment of Deferred Cash or any other applicable date. Employee agrees
to pay Company any such amounts within the deadline imposed by Company if
withholding is not effected by the Company for any reason. Employee understands
and agrees that certain tax withholding amounts may be due prior to payment of
the Deferred Cash. For instance, withholding amounts may be due upon (i) vesting
even though payment of Deferred Cash is delayed because an Extended Deferral
Date has been elected, (ii) the Grant Date if Employee is at least age
fifty-nine and one-half (59½) on such date, or (iii) Employee reaching age
fifty-nine and one-half (59½) during a Deferral Period. Employee acknowledges
and agrees that Company may deduct amounts due hereunder from payroll or other
amounts Company owes or will owe Employee.


b.    Acceleration of Deferrals to Cover Employment Tax Liabilities. Employee
understands and agrees that certain tax withholding amounts may be due prior to
the payment of Deferred Cash. For instance, withholding amounts for the Federal
Insurance Contributions Act tax imposed under Code Sections 3101, 3121(a) or
3121(v)(2) (“FICA Tax”) may be due upon Employee meeting Retirement-eligibility
requirements either during the Initial Deferral Period or through any Extended
Deferral Date. To satisfy any FICA Taxes, the Company may accelerate the payment
of amounts in Extended Deferral as necessary to satisfy the FICA Tax obligations
as provided in this Paragraph. If such acceleration occurs, then the Company may
also accelerate the payment of additional amounts in Extended Deferral as
necessary to cover withholding tax liabilities arising under the income tax at
source on wages rules imposed under section 3401 or the corresponding
withholding provisions of applicable state, local, or foreign tax laws (together
with the FICA Tax, “FICA Related Taxes”). In no event, however, may the amounts
accelerated exceed the aggregate amount of the FICA Related Taxes.


5.    Violation of Non-Solicitation, Nonuse and Nondisclosure Provisions.
Employee acknowledges that Employee’s agreement to this Paragraph 5 is a key
consideration for the grant of the Award. Employee hereby agrees with the
Company as follows:


a.    Non-Solicitation of Employees, Customers and Prospective Customers.
Employee agrees that during the twelve (12) month period subsequent to
termination of employment with “Employer” (as defined in Paragraph 5(g)),
Employee will not solicit any employee of Employer or of any “Applicable Company
Entity” (as defined in Paragraph 5(g)) to leave such employment to become
employed by a competitor of Employer or of any Applicable Company Entity.
Employee further agrees that, during the twelve (12) month period subsequent to
termination of employment with Employer, Employee will not solicit or contact
any person, business or entity which was a “Customer” or “Prospective Customer”
(each as defined in Paragraph 5(g)) for purposes of selling goods or services of
the type sold or rendered by Employer or any Applicable Company Entity.


b.    Ownership of Confidential Information, Inventions and Works. All
“Confidential Information”, “Inventions” and “Works” (each as defined in
Paragraph 5(g)) and documents and other materials containing Confidential
Information, Inventions and Works are the exclusive property of Employer.
Employee shall make full and prompt disclosure to Employer of all Inventions.
Employee assigns and agrees to assign to Employer all of Employee’s right, title
and interest in Inventions. Employee acknowledges and agrees that all Works are
“works made for hire” under the United States copyright laws and that all
ownership rights vest exclusively in Employer from the time each Work is
created. Should a court of competent jurisdiction hold that a Work is not a
“work made for hire,” Employee agrees to assign and hereby assigns to Employer
all of Employee’s right, title and interest in the Work. In the event any
Invention or Work may be construed to be non-assignable, Employee hereby grants
to Employer a perpetual, royalty-free, non-exclusive license to make, use, sell,
have made, and/or sublicense such non-assignable Invention or Work. Employee
agrees to assist Employer to obtain and vest its title to all Inventions and
Works, and any patent or copyright applications or patents or copyrights in any
country, by executing all necessary or desirable documents, including
applications for patent or copyright and assignments thereof, during and after
employment, without charge to Employer, at the request and expense of Employer.


c.    Recordkeeping and Return of Confidential Information, Inventions and
Works. Employee agrees to maintain regular records of all Inventions and Works
developed or written while employed with Employer. Employee agrees to comply
with any procedures disseminated by Employer with respect to such recordkeeping.
Employee agrees to provide such records to Employer periodically and/or upon
request by Employer. Employee agrees to return to Employer all Confidential
Information, Inventions and Works in any tangible form, and copies thereof in
the custody or possession of Employee, and all originals and copies of analyses,
compilations, studies or documents pertaining to any Confidential Information,
Inventions and Works, in whatever form or medium, upon a request by Employer or
upon termination of employment.


d.    Nonuse and Nondisclosure. Employee shall not, either during or after
Employee’s employment by Employer, disclose any Confidential Information,
Inventions or Works to any other person or entity outside of Employer, or use
any

4

--------------------------------------------------------------------------------




Confidential Information, Inventions or Works for any purpose without the prior
written approval of an officer of Employer, except to the extent required to
discharge Employee’s duties assigned by Employer.


e.    Subsequent Employer Notice. During the term of Employee’s employment with
Employer, and for a period of one year thereafter or for any period in which the
non-solicitation obligation set forth herein applies, Employee agrees to
identify to potential subsequent employer(s), partner(s) or business
associate(s) Employee’s obligations under this Agreement prior to committing to
a position with the employer(s), partner(s), or business associate(s). Employee
agrees that Employer may, at its discretion, provide a copy of Paragraph 5 of
this Agreement to any of Employee’s subsequent employer(s), partner(s), or
business associate(s), and may notify any or all of them of Employee’s
obligations under this Agreement. For a period of one year after the term of
Employee’s employment by Employer, Employee agrees to give written notice to the
Human Resources Department of Employer of the identity of any subsequent
employer(s), partner(s), or business associate(s) of Employee.


f.    Remedies. Notwithstanding anything to the contrary herein, if Employee
violates any provisions of this Paragraph 5, whether prior to, on or after the
Deferral Period, then in addition to all other remedies available to Company,
the Award shall be immediately forfeited to Company or, if payment of Deferred
Cash has been made, Employee shall promptly reimburse to Company the Deferred
Cash, provided, however, that no consideration shall be paid by Company to
Employee for the forfeiture of the Award or for the reimbursement. If it so
chooses, Company may withhold the Deferred Cash from payroll, equity or
incentive award or other amounts that are owed or may be owed by Company to
Employee. Employee agrees that the provisions of Paragraph 5 hereof are
necessary for protection of the business of Company and that violation of such
provisions is cause for termination of employment and would cause irreparable
injury to Company not adequately remediable in damages. Employee agrees that any
breach of its obligations under Paragraph 5 hereof shall, in addition to any
other relief to which Company may be entitled, entitle the Company to temporary,
preliminary and final injunctive relief against further breach of such
obligations, along with attorneys’ fees and other costs incurred by Company in
connection with such action.


Employee agrees to the waiver of any requirement for the posting of any bond as
a condition to such equitable relief.


g.    Section 5 Definitions. For purposes of Section 5, the following terms have
the meanings set forth below:


(i)    “Applicable Company Entity” means Company, a Subsidiary (as defined in
Paragraph 3(g)), or Affiliate (as defined in Paragraph 3(g) and also as defined
in Paragraph 5(g)(iv)) with which Employee worked or was involved during the
course of his employment with Employer or about which Employee gained
Confidential Information during the course of Employee’s employment with
Employer.


(ii)    “Confidential Information” means non-public information about Company,
its Subsidiaries and Affiliates, including without limitation:


(A)
inventions not disclosed to the public by Company, its Subsidiary or Affiliate,
products, designs, prototypes, data, models, file formats, interface protocols,
documentation, formulas, improvements, discoveries, methods, computer hardware,
firmware and software, source code, object code, programming sequences,
algorithms, flow charts, test results, program formats and other works of
authorship relating to or used in the current or prospective business or
operations of Company, Subsidiaries and Affiliates, all of which is Confidential
Information, whether or not patentable or made on Employer premises or during
normal working hours; and



(B)
business strategies, trade secrets, pending contracts, unannounced services and
products, financial projections, customer lists, information about real estate
Company, its Subsidiary or Affiliate is interested in acquiring, and non-public
information about others obtained as a consequence of employment by Employer,
including without limitation information about customers and their services and
products, the account holders or shareholders of customers of Company,
Subsidiaries and Affiliates, and associates, suppliers or competitors of
Company, Subsidiaries and Affiliates.



(iii)    “Customer” means any person, business or entity that has done business
with Employer or any Applicable Company Entity at any time during the twelve
(12) month period prior to the date of termination of Employee’s employment.


(iv)    “Employer” means any Company-related entity that has employed Employee,
whether it be Company, its Subsidiary (as defined in Paragraph 3(g)), or
Affiliate (as defined in Paragraph 3(g) and also for purposes of this

5

--------------------------------------------------------------------------------




Section 5 including any entity in which Company has a direct or indirect equity
interest of at least twenty-five percent (25%)).


(v)    “Inventions” means all discoveries, improvements, and inventions relating
to or used in the current or prospective business or operations of Company,
Subsidiaries and Affiliates, whether or not patentable, which are created, made,
conceived or reduced to practice by Employee or under Employee’s direction or
jointly with others during Employee’s employment by Employer, whether or not
during normal working hours or on the premises of Employer.


(vi)    “Prospective Customer” means any person, business or entity to whom or
to which Employer or any Applicable Company Entity has made, at any time during
the twelve (12) month period prior to the date of termination of Employee’s
employment, a proposal to do business.


(vii)    “Works” mean all original works fixed in a tangible medium of
expression by Employee or under Employee’s direction or jointly with others
during Employee’s employment by Employer, whether or not during normal working
hours or on the premises of Employer, and related to or used in the current or
prospective business or operations of Employer.


h.    Survival. Except as limited in time in Paragraph 5(a), Employee’s
obligations in this Paragraph 5 shall survive and continue beyond the Deferral
Period, beyond any forfeiture of the Award, and beyond any termination or
expiration of the Agreement for any reason.


i.        Competing Obligations.  Employee may have entered or may enter into an
agreement that contains an obligation protective of any Company-related entity
that is similar to, but more or less restrictive than, an obligation set forth
in this Section 5 ("Competing Obligation").  By executing this Agreement,
Employee agrees that if any Competing Obligation applies, he shall be bound by
the obligation (whether in this Agreement or in a separate agreement) that is
the most protective to the Company-related entity.  


j.      Enforceability.  If the final judgment of a court or arbitrator with
competent jurisdiction declares that any term or provision of this Section 5 is
invalid or unenforceable, Employee agrees that the court or arbitrator making
the determination of invalidity or unenforceability will have the power to
reduce the scope, duration, or geographic area of the applicable term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and that the terms and provisions of this
Section 5 will be enforceable as so modified.  Employee further agrees that if
any part of this Section 5 is held by a court or arbitrator with competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part by reason of any rule of law or public policy, and cannot be modified in
accordance with this paragraph, such part shall be deemed to be severed from the
remainder of this Section 5 for the purpose only of the particular legal
proceedings in question, and all other covenants and provisions of this
Agreement shall in every other respect continue in full force and effect, and no
covenant or provision shall be deemed dependent upon any other covenant or
provision.


6.    Change in Control. A “Change in Control” shall be defined as set forth in
the Plan, as amended from time to time, as of the date of the event that may
cause a Change in Control.


Notwithstanding the occurrence of a Change in Control under the applicable
definition, a Change in Control shall not occur with respect to Employee if, in
advance of such event, Employee agrees with Company in writing that such event
shall not constitute a Change in Control; provided, however, in no event shall
Employee's agreement under this paragraph affect a payment subject to 409A from
being made where such payment event is a 409A Change in Control.


7.    General.


a.    No Employment Contract. Except to the extent the terms of any separate
written employment contract between Employee and Company may expressly provide
otherwise, Company shall be under no obligation to continue Employee’s
employment with Company for any period of specific duration and may terminate
such employment at any time for Cause or as a Termination Without Cause.


b.     Recoupment Policy. This award and any resulting payment is subject to
set-off, recoupment, or other recovery pursuant to the DST Systems, Inc.
Compensation Recoupment Policy adopted by the Committee effective February 24,
2011 and as amended from time to time (the “Policy”).  Without limitation,
pursuant to the Policy, if there is an accounting restatement of Company
financial results due to Company’s material noncompliance with any financial
reporting requirements under applicable securities laws, all or a portion of any
Incentive Compensation (as defined in the Policy) received pursuant to this
award, as well

6

--------------------------------------------------------------------------------




as any other Incentive Compensation you may have or will receive outside of this
award that is subject to the Policy based upon your position or any other factor
set forth in the Policy or any law or regulation that affects the Policy, may be
subject to forfeiture or recovery by Company.  By accepting this award, whether
any Incentive Compensation is ultimately paid hereunder, you expressly agree and
consent to any forfeiture or required recovery or reimbursement obligations of
Company with respect to any Incentive Compensation paid to you that is
forfeitable or recoverable by Company pursuant to the Policy, regardless of
whether such compensation is the subject of, or related to, this award.


c.    Compliance With Certain Laws and Regulations. If the Committee determines
that the consent or approval of any governmental regulatory body or that any
action with respect to the Award is necessary or desirable in connection with
the granting of the Award or the payment of the Deferred Cash, Employee shall
supply Company with such representations and information as Company may request
and shall otherwise cooperate with Company in obtaining any such approval or
taking such action.


d.    Construction and No Waiver. Notwithstanding any provision of this
Agreement, the granting of the Award, the restrictions thereon, and the payment
of the Deferred Cash are subject to the provisions of the Plan and any
procedures promulgated thereunder by the Committee or its delegate. The failure
of Company in any instance to exercise any of its rights granted under this
Agreement shall not constitute a waiver of any other rights that may arise under
this Agreement.


e.    Notices. Any notice required to be given or delivered to Company under the
terms of this Agreement shall be in writing and addressed to Company in care of
its Corporate Secretary at its corporate offices, and such notice shall be
deemed given only upon actual receipt by Company. Any notice required to be
given or delivered to Employee shall be in writing and addressed to Employee at
the address on file with the Company’s human resources department, and all such
notices shall be deemed to have been given or delivered upon personal delivery
or upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.


f.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware without reference to its principles of
conflicts of law.


g.    Entire Agreement. Subject to Paragraph 5(i), this Agreement contains the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes all prior agreements or understandings between the parties
relating thereto.


h.    Amendment. This Agreement may be amended only in the manner provided by
the Company evidencing both parties’ agreement to the amendment. This Agreement
may also be amended, without prior notice to Employee and without Employee’s
consent, by the Committee in the event the Committee deems it necessary or
appropriate to make such amendments for purposes of compliance with the American
Jobs Creation Act of 2004 or regulations or guidance issued pursuant thereto,
including Code Section 409A.


i.    Acknowledgement. Each Award and this Agreement are subject to the terms
and conditions of the Plan, to the Procedures and to any other rules adopted by
the Committee or its delegate. The Plan is incorporated in this Agreement by
reference, and all capitalized terms used in this Agreement have the meaning set
forth in the Plan, unless this Agreement specifies a different meaning. Employee
agrees to accept as binding, conclusive and final all decisions and
interpretations by the Committee of the Plan, this Agreement, or the Procedures
or other applicable rules or procedures regarding any issues arising thereunder,
including without limitation all decisions and interpretations related to Code
Section 409A and regulations and guidance issued thereunder.


By accepting the terms and conditions of this Agreement each time an Award is
made hereunder, Employee accepts the Award and acknowledges that the Award is
subject to all the terms and provisions of the Plan, this Agreement and the
Procedures or other applicable rules or procedures.





7